The trustee named in the will contends that he is entitled to the entire estate, upon the final accounting of the executor, charged with the duty of administering the several trusts created by the will.
The executor and Mrs. Bates contend that the only trust created by the will is that in favor of the First Universalist Society, and that the executor is entitled to hold the estate during the life of Mrs. Bates and until the pecuniary legacies are paid.
The testator gives the use and income of all his estate to his wife for life. On her decease, after certain legacies are provided for, the use and income of the residue of said estate is given to his grandson, Joseph, after he becomes twenty-one, for life. At his death the said residue is devised to the lineal descendants of his said grandson or their representatives. In the event of the grandson dying without lineal descendants or representatives, the use and income of the said estate is given to the First Universalist Society, and should the society fail to provide a ministry, and for the preaching of the gospel for the space of one year, the trust *Page 250 
shall terminate and the estate be distributed as intestate estate.
The estate must thus be held and managed: (a) during the life of Mrs. Bates; (b) during the period between her decease and the arrival of the grandson at his majority; (c) during the life of the grandson thereafter; and (d) if the grandson die without lineal descendants or their representatives, then for the use of the society while it fulfills the trust.
The most natural and approved method of caring for this estate until its distribution was by apt words creating a trust and naming a trustee to carry out these purposes. This will does not in terms do this. No form of words was required to effectuate this; it was not necessary even to use the words "trust" or "trustee"; all that was required was that the will, looked at as a whole, should disclose the purpose of the testator to be the creation of a trust. Plaut v. Plaut, 80 Conn. 673,677, 70 A. 52; Hughes v. Fitzgerald, 78 Conn. 4,6, 60 A. 694. There need be no direct words conveying a legal estate to a trustee. The intent may be manifested without these. If the duties to be performed require the creation of a trust, the trust will be implied.Donalds v. Plumb, 8 Conn. 447, 452; Belfield v. Booth,63 Conn. 299, 303, 27 A. 585.
The limitations and conditions placed upon this estate can only be fulfilled, and its preservation secured, by placing it in the hands of trustees. Apparently, with this purpose in mind, the testator provided in his will for the appointment of a "trustee of my said estate."
It is conceded that the testator intended that the trustee named by him should manage some trust, but it is said the testator refers to the trust for the society, and not to that to Mrs. Bates or the grandson. Such a construction must contemplate the creation of a *Page 251 
trust for Mrs. Bates, of one during the minority of the grandson, and of one for the grandson after reaching his majority, and at the same time designates no trustee of these trusts, although designating a trustee for a trust following these.
This seems to us a strained and unnatural construction. The will makes no such specification. The language of the appointment contains no limitation to any particular trust, and no attempt to divide the estate among different beneficiaries. Its language, as related to the other provisions of the will, indicates a contrary intent. The appointment is to the "trustee of my said estate." In their common acceptation these words signify the whole estate.
In each bequest the term "estate" refers to the entire corpus of the property and not to its "use and income."
The word "estate," used in the clause appointing a trustee, will be presumed to be used with the same meaning as in the clauses bequeathing the "use and income" of said estate; Pease v. Cornell, 84 Conn. 391,399, 80 A. 86; and this estate is one the "use and income" of which is bequeathed to the testator's wife for life, and subsequently to his grandson for life upon his arriving at his majority.
These provisions all concern one and the same estate. So understood, the will throughout is consistent in purpose, not alone in creating the trusts, but in providing for their execution.
In the event the trustee named by the testator cannot administer these trusts, it is said the executor will administer the estate until the death of Mrs. Bates, and after that time and until the use of this estate should come to the society, no one, under the terms of the will, can administer these several trusts.
It should not be lightly assumed that this testator created these trusts without intending to name a trustee *Page 252 
for them, or that he named a trustee and confined his service as trustee to one trust of the four created.
We are unable to understand how the executor is given power to administer the trust during the life of Mrs. Bates, but toward the trusts created before and after the majority of the grandson he has no responsibility. These trusts stand in exactly the same relation, and the executor, if trustee of one, must be of the other two.
An executor has possession of the property of the testator for the sole purpose of settling the estate as speedily as he reasonably can, so as to distribute or transfer the estate remaining to the person or persons entitled to it. Wheeler's Appeal, 70 Conn. 511, 515,40 A. 452. This was his duty; it is no part of the duty of an executor, as such, to hold the estate and administer a trust.
The executor differs radically from the trustee in his relation to the estate; as to the real estate he has no title, and only a right of possession, and, unless the court intervenes under its statutory authority, no power of disposition. State v. Thresher, 77 Conn. 70, 74, 75,58 A. 460.
The will may appoint the executor a trustee, or it may devolve upon him the duties of a trustee; in either case, in the performance of these duties, he acts as a trustee and not as an executor.
It is immaterial whether the name "trustee" be given the executor; if the duties of a trustee are placed upon him, he may qualify as such after completing the settlement of the estate. Angus v. Noble, 73 Conn. 56,62, 46 A. 278; Daggett v. White, 128 Mass. 398,399.
If no trustee be named to carry out a trust provided for in the will, and no provision is made for the appointment of a trustee, it is the duty of the executor to carry *Page 253 
out the trust. Holbrook v. Harrington, 16 Gray (Mass.) 102, 104; Drury v. Inhabitants of Natick, 10 Allen (Mass.) 169, 174; Clifford v. Stewart, 95 Me. 38, 45,49 A. 52; Worth v. M'Aden, 1 Dev.  Bat. Eq. (N. Car.) 199, 209; Bean v. Commonwealth, 186 Mass. 348, 351,71 N.E. 784; 1 Perry on Trusts (6th Ed.) §§ 262, 370. In the performance of these duties the executor acts as trustee and not as an executor.
It follows that when the income is given to one for life, and at his death the property is given to another, and no trustee is named in the will, the executor becomes a trustee to hold and manage the property during the life of this legatee. Carson v. Carson, 6 Allen (Mass.) 397, 399; Clark v. Powell, 62 Vt. 442, 445, 20 A. 597;Hayward v. Spaulding, 75 N. H. 92, 71 A. 219, 221; 1 Perry on Trusts (6th Ed.) § 262.
Had this will created these several trusts and named no trustee to administer them, the executor, upon qualifying, would have been charged with their fulfillment. Upon his settlement of the estate as executor, the estate would have passed to him in trust, and it would have been his duty to have administered the several trusts and to have paid the pecuniary legacies on the death of Mrs. Bates.
But the designation of a trustee relieved him of the duty of administering these trusts; and this was clearly the thought of the testator. He appoints an executor of "this my last will"; he appoints a trustee of "my said estate." And "my said estate" is the estate to which he has referred in the will in the same terms upon the creation of each of the trusts of the will.
The terms of the will do not harmonize with a construction giving to Mrs. Bates control of the estate during her life, or of the grandson during his life after reaching his majority. For in the gift to each he says, "I give and bequeath the use and income of all my *Page 254 
estate." He vests in neither a title; he gives merely the use and income.
And the testator is using the language of the law with precision. Thus whenever he gives personal property he bequeaths, when he gives real property he devises.
"I give and bequeath the use and income" are words used in describing a gift of one in trust to another of the income rather than a gift to one creating a life estate. And in the single instance where the testator disposes of the corpus of the estate he uses the word "devise," showing that in other instances he intended a disposition of income only.
If it were possible to construe the will as giving Mrs. Bates, or the grandson, the possession of the estate, the fact that no provision was made for the possession and care of the estate between the death of Mrs. Bates and the majority of the grandson would make this an extremely unlikely construction. Unless the trustee named in the will executes this trust, this gap is not filled. If he can execute this trust, he can the others, for they do not differ in character.
   The Superior Court is advised: that said Carroll D. Ryder, having settled his final account as executor as soon as he reasonably can, shall forthwith transfer to the said trustee, G. Frederick Lyon, all of said estate remaining after the settlement of said account, and that said trustee or his successor shall pay to said Abigail S. Bates, during her life, the use and income arising from said estate; that upon her death said trustee shall pay the pecuniary legacies provided for in the third, fourth and fifth clauses of the will, and the remainder of said estate, together with the income therefrom, care for and invest in accordance with law, until said Joseph Bates Sanford arrives at his majority, and thereafter shall pay him the use and income from said estate during his life; that at his death said trustee